Effect of the Alienage Restriction in the Personal
                      Responsibility and Work Opportunity Reconciliation
                      Act of 1996 on the Provision of Stafford Act Assistance
                           in the Federated States of Micronesia and the
                                  Republic of the Marshall Islands
             Congress did not intend the alienage restriction set forth in title IV of the Personal Responsibility and
               Work Opportunity Reconciliation Act of 1996 to apply extraterritorially. For this reason, the
               provision of Stafford Act assistance in the Federated States of Micronesia and the Republic of the
               Marshall Islands by the Federal Emergency Management Agency would not violate the PRWORA.

                                                                                                   January 19, 2001

                               MEMORANDUM OPINION FOR THE GENERAL COUNSEL
                                 FEDERAL EMERGENCY MANAGEMENT AGENCY

                 In the Compact of Free Association Act of 1985, Pub. L. No. 99-239, sec. 201,
             § 221, 99 Stat. 1770, 1800, 1816 (1986) (codified at 48 U.S.C. § 1901 note)
             (“Compact Act”), * the United States agreed to provide disaster relief to persons
             residing in the Federated States of Micronesia (“FSM”) and the Republic of the
             Marshall Islands (“RMI”) under the Robert T. Stafford Disaster Relief and
             Emergency Assistance Act, Pub. L. No. 93-288, 88 Stat. 143 (1974) (principally
             codified as amended at 42 U.S.C. §§ 5121-5201 (1994)). You have inquired
             whether the alienage restriction set forth in section 401 of title IV of the Personal
             Responsibility and Work Opportunity Reconciliation Act of 1996, Pub. L. No.
             104-193, 110 Stat. 2105, 2261 (codified as amended at 8 U.S.C. § 1611 (Supp. V
             1999)) (“PRWORA” or “Act”), bars the provision of disaster relief by the Federal
             Emergency Management Agency (“FEMA”) to persons residing in the FSM and
             RMI. We have concluded that the alienage restriction in the PRWORA does not
             apply to FEMA’s provision of Stafford Act assistance in the FSM and RMI
             because the PRWORA’s alienage restriction does not generally apply extraterrito-
             rially.




                 *
                   Editor’s Note: The Compact of Free Association with the Federated States of Micronesia and the
             Republic of the Marshall Islands (the “Compact”) is distinct from the joint resolution in which
             Congress approved the Compact (the “Compact Act”). The Compact, with subdivisions of its own, is
             recorded in section 201 of the Compact Act, 99 Stat. at 1800-35. Thus, the reference in text is to section
             221 of the Compact, as recorded in section 201 of the Compact Act. When this opinion cites the
             “Compact” with a section number, it refers to the Compact itself, as recorded in section 201 of the
             Compact Act. For ease of reference, the opinion provides parallel citations to the Statutes at Large, but
             to avoid repetition it does not each time provide a parallel citation to section 201 of the Compact Act or
             to 48 U.S.C. § 1901 note.




                                                                21




227-329 VOL_25_PROOF.pdf 31                                                                                      10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


                                                    I. Background

            In enacting the Stafford Act, Congress intended “to provide an orderly and
         continuing means of assistance by the Federal Government to State and local
         governments in carrying out their responsibilities to alleviate the suffering and
         damage which result from . . . disasters.” 42 U.S.C. § 5121(b). When the FSM and
         RMI became independent nations and were no longer Trust Territories of the
         Pacific Islands under the control of the United States, the United States and the
         FSM and RMI agreed to a Compact of Free Association (“Compact”). That
         Compact establishes a close relationship between the United States and the FSM
         and RMI. Congress passed a joint resolution in 1986 approving the Compact.
         Compact Act, § 101, 99 Stat. at 1773 (codified at 48 U.S.C. § 1901). Section
         221(a)(2) of the Compact provides that the United States shall make available to
         the FSM and RMI the “services and related programs of . . . [inter alia] the United
         States Federal Emergency Management Agency,” under the terms established in a
         separate agreement. 99 Stat. at 1816. That agreement provides that Stafford Act
         assistance

                  shall be made available to the Marshall Islands or the Federated
                  States of Micronesia in the same manner as assistance is made avail-
                  able to a “State.” Solely for the purpose of applying the [Stafford
                  Act] pursuant to this Article, the Marshall Islands or the Federated
                  States of Micronesia shall be considered included within the defini-
                  tions of “United States” and “State” as those terms are defined in 42
                  U.S.C. 5122. 1

         Federal Programs and Services Agreement Concluded Pursuant to Article II and
         Section 232 of the Compact of Free Association, art X, § 3, reprinted in H.R. Doc.
         No. 98-192, at 231 (1984) (“Program and Services Agreement”). The Section-by-
         Section Analysis for section 221 of the Compact explains that

                  [w]hile the [FSM and RMI] will fund the basic functions of govern-
                  ment from grant assistance and [local] revenues, performance of cer-
                  tain activities may be beyond the technical capability of the new
                  governments at the outset of free association. Thus, the United States
                  has agreed in Section 221(a) to continue to provide services of the
                  United States Weather Service, the United States Federal Emergency
                  Management Agency, the United States Postal Service, the Federal
                  Aviation Administration and the Civil Aeronautics Board.

             1
               Section 5122(4) of title 42 provides that “‘State’ means any State of the United States, the District
         of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands,
         or the Trust Territory of the Pacific Islands.”




                                                            22




227-329 VOL_25_PROOF.pdf 32                                                                                       10/22/12 11:10 AM
                              Effect of Alienage Restriction in PRWORA on Stafford Act Assistance


             Section-by-Section Analysis of the Compact of Free Association and Joint
             Resolution, H.R. Doc. No. 98-192, at 100 (1984). The Compact also states that the
             United States shall continue to provide the services and programs referred to in the
             Compact “unless their modification is provided by mutual agreement or their
             termination in whole or in part is requested by any recipient Government.”
             Compact § 222(b), 99 Stat. at 1817. The terms of the Compact (as amended)
             provide that “[e]very citizen of the Marshall Islands or the Federated States of
             Micronesia who is not a resident of the United States shall enjoy the rights and
             remedies under the laws of the United States enjoyed by any non-resident alien.” 2
             Compact § 172(a), 99 Stat. at 1810. When Congress approved the Compact in
             1986, it consented to the subsidiary agreements, including article X. Compact Act
             § 101(a)-(b), 99 Stat. at 1773 (codified at 48 U.S.C. § 1901(a)-(b)).
                 Your office has informed us that there are three Stafford Act programs adminis-
             tered by FEMA that could be subject to the alienage restriction in the PRWORA.
             Under the Disaster Housing Program, FEMA reimburses individuals for short-
             term lodging, helps restore homes to a livable condition, provides rental properties
             for victims, and makes mortgage or rental payments for individuals or families
             who, as a result of financial hardship caused by the disaster, face eviction or
             foreclosure. See 42 U.S.C. § 5174; Federal Emergency Management Agency,
             Disaster Assistance: Section One at 22 (Nov. 1995). Under the Individual and
             Family Grant program, FEMA makes cash grants to individuals and families for
             “disaster-related necessary expenses or serious needs.” 42 U.S.C. § 5178(a);
             accord Federal Emergency Management Agency, Disaster Assistance: Section
             One at 23 (Nov. 1995). Finally, FEMA distributes food in conjunction with the
             Department of Agriculture’s Food and Nutrition Service. See Federal Emergency
             Management Agency, Programs and Activities in the Freely Associated States of
             the Republic of the Marshall Islands (RMI) and the Federated States of Microne-
             sia (FSM) at 2 (Feb. 14, 2000). The Department of Agriculture provides the
             funding to purchase food, and FEMA funds distribution of the food, administration
             of the program, and other related costs. See id. 3


                 2
                   In light of the conclusion we reach here, we need not resolve whether this provision of the Com-
             pact would entitle these individuals to benefits as “qualified aliens” under 8 U.S.C. § 1641(b). We do
             note that the term “non-resident alien” is not a defined term under United States immigration law.
                 3
                   We understand that there is a fourth program that, at least as a theoretical matter, could be affected
             by the PRWORA. Under the Stafford Act, the Department of Agriculture oversees the Food Coupons
             and Distribution program, which provides food stamps and surplus commodities to families in need.
             See 42 U.S.C. § 5179. In the FSM and RMI, however, there is no food stamp program because the
             program “has never been implemented in those jurisdictions and no retail redemption system exists.”
             Letter for Randolph D. Moss, Acting Assistant Attorney General, Office of Legal Counsel, from
             Charles R. Rawls, General Counsel, Department of Agriculture (Sept. 14, 1998). Similarly, there is no
             distribution of surplus provisions because the Department of Agriculture “has no ongoing programs in
             these countries.” Federal Emergency Management Agency, Programs and Activities in the Freely
             Associated States of the Republic of the Marshall Islands (RMI) and the Federated States of Microne-




                                                                 23




227-329 VOL_25_PROOF.pdf 33                                                                                        10/22/12 11:10 AM
                              Opinions of the Office of Legal Counsel in Volume 25


            In 1996 Congress passed the PRWORA. In title IV of the Act, Congress set
         forth its purposes in a section entitled “Statements of national policy concerning
         welfare and immigration.” 8 U.S.C. § 1601. Congress established that

                  (1) [s]elf-sufficiency has been a basic principle of United States
                  immigration law since this country’s earliest immigration statutes.

                  (2) It continues to be the immigration policy of the United States
                  that—

                      (A) aliens within the Nation’s borders not depend on public
                      resources to meet their needs, but rather rely on their own capabil-
                      ities or the resources of their families, their sponsors, and private
                      organizations, and

                      (B) the availability of public benefits not constitute an incentive
                      for immigration to the United States.

         8 U.S.C. § 1601(1)-(2) (Supp. V 1999). The remaining statements in section 1601
         are related to these purposes. See, e.g., id. § 1601(5) (“It is a compelling govern-
         ment interest to enact new rules for eligibility and sponsorship agreements in order
         to assure that aliens be self-reliant in accordance with national immigration
         policy.”).
            To give effect to these goals and policies, Congress restricted alien eligibility
         for federal benefits, providing that “[n]otwithstanding any other provision of
         law . . . an alien who is not a qualified alien . . . is not eligible for any Federal
         public benefit.” 8 U.S.C. § 1611(a). In title IV, Congress incorporated the
         Immigration and Nationality Act’s broad definition of an “alien” as “any person
         not a citizen or national of the United States.” 8 U.S.C. § 1101(a)(3) (1994) (cited
         in 8 U.S.C. § 1641(a) (Supp. V 1999)). Although “qualified aliens” are eligible to
         receive specified federal public benefits within certain time frames, see 8 U.S.C.
         § 1612 (Supp. V. 1999), the definition of qualified aliens does not explicitly
         include citizens of the FSM and RMI. See 8 U.S.C. § 1641(b) (qualified aliens
         include, for example, legal permanent residents, asylees, refugees); see also supra
         note 2. Congress broadly defined federal public benefits to include

                  (A) any grant, contract, loan, professional license, or commercial
                  license provided by an agency of the United States or by appropriat-
                  ed funds of the United States; and



         sia (FSM) at 2 (Feb. 14, 2000). Because this program has never been implemented in the FSM and
         RMI, we do not address it in this opinion.




                                                      24




227-329 VOL_25_PROOF.pdf 34                                                                          10/22/12 11:10 AM
                              Effect of Alienage Restriction in PRWORA on Stafford Act Assistance


                      (B) any retirement, welfare, health, disability, public or assisted
                      housing, postsecondary education, food assistance, unemployment
                      benefit, or any similar benefit for which payments or assistance are
                      provided to an individual, household, or family eligibility unit by an
                      agency of the United States or by appropriated funds of the United
                      States.

             8 U.S.C. § 1611(c)(1)(A)-(B).
                With this legal framework in mind, we turn in more detail to the applicability of
             the alienage restriction to FEMA’s provision of Stafford Act assistance in the FSM
             and RMI.

                                                          II. Analysis

                 To determine whether the alienage restriction in title IV of the PRWORA is
             applicable to the provision of Stafford Act assistance in the FSM and RMI, the
             critical question to answer is whether the PRWORA’s alienage restriction applies
             outside of the United States. 4 To answer this question, we examine both the text
             and the legislative history of title IV. 5 We conclude that the alienage restriction in
             title IV, in general, operates only within the United States. Because the FSM and


                 4
                   It could be argued that the FSM and RMI are actually part of the United States for purposes of
             Stafford Act assistance and therefore the extraterritoriality question is not presented. The Program and
             Services Agreement provides that “[s]olely for the purpose of applying the [Stafford Act] pursuant to
             this Article, the Marshall Islands or the Federated States of Micronesia shall be considered included
             within the definitions of ‘United States’ and ‘State’ as those terms are defined in 42 U.S.C. 5122.”
             Program and Services Agreement at 231. We found no support for reading this provision of the
             Program and Services Agreement to obviate the question of extraterritoriality. The best reading of this
             provision is that it is intended to reflect the parties’ intent that the FSM and RMI should receive
             Stafford Act assistance on the same terms as states, not that the FSM and RMI are part of the United
             States for purposes of domestic laws.
                 5
                   We also have considered whether the presumption against extraterritoriality would apply. See
             EEOC v. Arabian Am. Oil Co., 499 U.S. 244, 248 (1991). We believe it would apply with less force
             than in other contexts because the presumption, at least in part, is intended “to protect against
             unintended clashes between our laws and those of other nations which could result in international
             discord.” Foley Bros., Inc. v. Filardo, 336 U.S. 281, 248 (1949). It is unlikely that the extraterritorial
             application of the alienage restriction would conflict with the law of another country because the
             restriction applies only to eligibility for benefits under United States law. Nonetheless, the presumption
             is not wholly irrelevant because the statutory purposes of title IV—eliminating an incentive for
             immigration and discouraging aliens within the United States from relying on federal benefits—would
             not be served by the extraterritorial application of the alienage restriction. These purposes are not
             exportable, as they concern circumstances in the United States. See Smith v. United States, 507 U.S.
             197, 204 n.5 (1993) (“the presumption is rooted in a number of considerations, not the least of which is
             the common sense notion that Congress generally legislates with domestic concerns in mind”).
             Ultimately, however, the question of extraterritoriality is one of statutory construction and, for the
             reasons we discuss below, we believe Congress did not intend to apply the alienage restriction
             extraterritorially.




                                                                25




227-329 VOL_25_PROOF.pdf 35                                                                                      10/22/12 11:10 AM
                              Opinions of the Office of Legal Counsel in Volume 25


         RMI are not within the United States, the PRWORA’s restrictions are not
         applicable in these countries.
             Title IV addresses the domestic issues of “welfare and immigration.” See
         8 U.S.C. § 1601. In the introductory section, entitled “Statements of national
         policy concerning welfare and immigration,” Congress set forth the statutory
         purposes for title IV. These purposes include ensuring that “aliens within the
         Nation’s borders not depend on public resources to meet their needs,” and that
         “the availability of public benefits not constitute an incentive for immigration to
         the United States,” 8 U.S.C. § 1601(2)(A), (B) (emphases added).
             This explicit concern with aliens already in the United States and aliens who
         might immigrate to the United States is also reflected in the legislative history of
         title IV. In reference to the alienage restriction, the relevant House, Senate, and
         conference reports discuss only aliens in the United States and potential immi-
         grants. See H.R. Rep. No. 104-651, at 1442, 1443 (1996) (“It is the intent of the
         [House] Committee [on the Budget] that individuals who are illegally present in
         the U.S. or here for a temporary purpose such as to attend school should not
         receive public welfare benefits.”) (emphasis added); H.R. Rep. No. 104-430, at
         463 (1995) (Conf. Rep.) (determining that “[a]ny individual who is not lawfully
         present in the U.S. is ineligible for any Federal benefit” other than specified
         narrow exceptions) (emphasis added); Staff of S. Comm. on the Budget, 104th
         Cong., Personal Responsibility, Work Opportunity, and Medicaid Restructuring
         Act of 1996, at 215, 229 (Comm. Print 1995) (“It is the intent of the [Senate]
         Committee [on the Budget] that individuals who are illegally present in the U.S. or
         here for a temporary purpose such as to attend school should not receive public
         welfare benefits”; limiting eligibility “for public benefits will reduce the incentive
         for aliens to illegally enter and remain in the U.S.”) (emphases added). Numerous
         statements by members of Congress reflect concern with the receipt of federal
         benefits by aliens inside the United States. See, e.g., 142 Cong. Rec. 17,605 (1996)
         (statement of Rep. Lofgren) (expressing concern about long-term legal immigrants
         in United States not receiving nursing home coverage); id. at 17,606 (statement of
         Rep. Torres) (expressing concern about ineligibility of long-time legal immigrants
         in United States for benefits); id. at 17,609 (statement of Rep. Ensign) (stating that
         welfare benefits should be reserved for United States citizens; immigrants on
         welfare should be deported); id. at 17,923 (statement of Sen. Moynihan) (noting
         that Act would cut off income for severely disabled legal immigrants in this
         country); id. at 17,941 (statement of Sen. D’Amato) (“There are those people
         who . . . sign up to bring elderly people in[to the United States] and say they are
         going to be responsible for them, and [then] they put them right on welfare”). We
         are aware of no statements referring to the receipt of federal benefits by aliens
         abroad.




                                                      26




227-329 VOL_25_PROOF.pdf 36                                                                  10/22/12 11:10 AM
                              Effect of Alienage Restriction in PRWORA on Stafford Act Assistance


                Thus, the stated purposes and the legislative history of title IV point firmly to
             the conclusion that Congress did not intend the alienage restriction to apply
             extraterritorially.
                A counterargument could be made based on two provisions of the PRWORA,
             see 8 U.S.C. §§ 1611(b)(2), 1643(c) (Supp. V 1999), and three subsequent
             amendments, see id. §§ 1611(b)(3), 1611(c)(2)(C), 1643(b). Under this argument,
             these five provisions protect the receipt of benefits extraterritorially, and thereby
             suggest that, as a general matter, the alienage restriction does apply extraterritori-
             ally because if it did not, it would have been unnecessary for Congress to carve out
             the exceptions. A close examination of these provisions, however, undermines the
             argument that the provisions reflect the view that the PRWORA applies extraterri-
             torially.
                Section 1643(c), one of the two relevant provisions in the statute as originally
             passed, provides that the alienage restriction “does not apply to any Federal, State,
             or local government program, assistance, or benefits provided to an alien under
             any program of foreign assistance as determined by the Secretary of State in
             consultation with the Attorney General.” If “foreign assistance” refers to assis-
             tance given to non-U.S. citizens in foreign countries, then arguably this provision
             suggests that Congress intended the alienage restriction to apply to the receipt of
             federal public benefits abroad other than approved programs of foreign assistance.
             Yet, the phrase “foreign assistance” in section 1643(c) might, alternatively, be
             understood to refer only to such assistance actually provided in the United States.
             In our view, section 1643(c) is best read as limited to these programs.
                First, it is important to note that certain “foreign assistance” is provided within
             the United States. For example, under section 605 of the Foreign Relations
             Authorization Act, Fiscal Years 1986 and 1987, Pub. L. No. 99-93, 99 Stat. 405,
             440 (codified at 22 U.S.C. § 4704 (1994)), the federal government administers and
             funds scholarship programs that permit students in developing countries to study
             in the United States. 6 The text of section 1643(c), moreover, appears to contem-
             plate that foreign assistance will encompass assistance provided in the United
             States because Congress included state and local government programs of foreign
             assistance in section 1643(c). It seems unlikely that Congress sought to regulate
             the provision of overseas assistance by state and local governments. Indeed,
             because the provision of assistance beyond our borders is generally the province of
             the federal government, inclusion of state and local governments in this provision
             suggests that Congress contemplated that it would, at a minimum, have domestic
             application.



                 6
                   We do not decide whether this or other similar programs of foreign aid constitute federal benefits
             within the meaning of the PRWORA. We merely note that certain foreign aid is provided within the
             United States.




                                                               27




227-329 VOL_25_PROOF.pdf 37                                                                                    10/22/12 11:10 AM
                              Opinions of the Office of Legal Counsel in Volume 25


             Having established that section 1643(c) could encompass foreign assistance
         both abroad and in the United States, we must determine whether it encompasses
         only assistance in the United States. An analysis of the text and the legislative
         history of section 1643(c) makes clear that the better reading of the provision is
         that it refers only to foreign assistance provided within the United States.
             Section 1643(c) requires a determination “by the Secretary of State in consulta-
         tion with the Attorney General” (emphasis added). If section 1643(c) were
         intended to cover the provision of foreign assistance abroad, it seems unlikely that
         Congress would have seen an appropriate role for the Attorney General in
         determining whether to continue aid to a foreign country. Providing assistance
         abroad is generally the bailiwick of the Secretary of State. See Exec. Order No.
         12163, 3 C.F.R. § 435 (1980) (generally delegating to the Secretary of State
         “functions conferred upon the President by . . . the Foreign Assistance Act of
         1961”); see also, e.g., 22 U.S.C. § 2151(b) (“Under the policy guidance of the
         Secretary of State, the Director of the United States International Development
         Cooperation Agency should have the responsibility for coordinating all United
         States development-related activities.”). Immigration, in contrast, is generally the
         bailiwick of the Attorney General. See Reorganization Plan No. V of 1940,
         5 U.S.C. app. 1, § 1 (“The Immigration and Naturalization Service of the Depart-
         ment of Labor . . . and its functions are transferred to the Department of Justice
         and shall be administered under the direction and supervision of the Attorney
         General. . . . In the event of disagreement between the head of any department or
         agency and the Attorney General concerning the interpretation or application of
         any law pertaining to immigration, naturalization, or nationality, final determina-
         tion shall be made by the Attorney General.”); see also, e.g., 8 U.S.C. § 1103(a)(1)
         (Supp. V 1999) (“The Attorney General shall be charged with the administration
         and enforcement of the [Immigration and Nationality Act] and all other laws
         relating to the immigration and naturalization of aliens, except insofar as this
         chapter or such laws relate to the powers, functions, and duties conferred upon the
         President, the Secretary of State, the officers of the Department of State, or
         diplomatic or consular officers.”). If section 1643(c) refers only to assistance
         provided within the United States, the role of the Attorney General makes sense:
         she could help the Secretary of State determine whether a particular program
         would serve or hinder the immigration policies set forth in title IV.
             Additionally, the legislative history of section 1643(c) simply does not support
         the conclusion that Congress was referring to the provision of foreign aid outside
         of the United States. If such aid was the focus of Congress’s attention, surely
         Congress would have debated the merits of terminating, subject to reinstatement
         by the Secretary of State, all foreign assistance that would be considered a federal
         public benefit. Instead, there is simply a statement in the Conference Report that
         “[t]his title does not address alien eligibility for . . . any program of foreign
         assistance.” H.R. Rep. No. 104-725, at 391 (1996). The precise meaning of this




                                                      28




227-329 VOL_25_PROOF.pdf 38                                                                10/22/12 11:10 AM
                              Effect of Alienage Restriction in PRWORA on Stafford Act Assistance


             legislative history is unclear because the text of section 1643(c) does address alien
             eligibility for a program of foreign assistance. The statement in the Report would
             suggest that Congress was referring only to alien eligibility for foreign assistance
             abroad and not for foreign assistance within the United States. In this way, if the
             alienage restriction does not apply extraterritorially, the Report correctly describes
             section 1643(c): the provision does not address alien eligibility for foreign
             assistance abroad.
                 Finally, the reading advanced here is most consistent with the purposes of
             title IV. Furnishing foreign assistance abroad is unlikely to undermine self-
             sufficiency in the United States or to create an incentive to immigrate. For all these
             reasons, we believe section 1643(c) does not refer to the provision of foreign
             assistance abroad and therefore the provision does not reflect a congressional
             intent to legislate extraterritorially.
                 The second provision in the PRWORA as originally enacted that might be read
             to suggest extraterritorial effect is found in 8 U.S.C. § 1611(b)(2). In this subsec-
             tion, Congress specified that the alienage restriction should not trump an interna-
             tional agreement or the statutory provisions governing payment of Old Age,
             Survivors and Disability Insurance (“OASDI”) benefits to aliens abroad. Pursuant
             to the OASDI program, the President may enter into an international agreement
             with a foreign country to establish a system for determining an individual’s
             entitlement to, and the amount of, OASDI benefits based on the time the individu-
             al spent in the United States and the other country. See 42 U.S.C. § 433(a) (1994).
             Additionally, an alien abroad is eligible for OASDI benefits, subject to certain
             restrictions set forth in 42 U.S.C. § 402(t) (1994) (for example, non-U.S. citizens
             residing outside of the United States for longer than six months are ineligible for
             benefits). In title IV, Congress specified the interaction between the alienage
             restriction and the OASDI program, providing that the alienage restriction “shall
             not apply . . . to any benefit if nonpayment of such benefit would contravene an
             international agreement described in [42 U.S.C. § 433], [or] to any benefit if
             nonpayment would be contrary to . . . [42 U.S.C. § 402(t)].” 8 U.S.C.
             § 1611(b)(2). This provision may refer in some respects to the provision of federal
             benefits abroad, and thus would seem to contemplate some extraterritorial
             application of the alienage restriction. Nonetheless, it appears that the provision is
             principally intended to address benefits that are, at least in large part, earned
             within the United States. And thus, without clarification by Congress, these
             benefits might have fallen within the ambit of the PRWORA because the potential
             to earn such benefits could create an incentive for immigration to the United
             States. In this light, it seems most reasonable to understand section 1611(b)(2) as a
             clarification that aliens should continue to receive the benefits as specified in
             international agreements and 42 U.S.C. § 402(t). Congress may have done so, at
             least in part, to ensure that it was not putting the United States in breach of an
             international agreement. In any event, because this is the sole provision in the




                                                              29




227-329 VOL_25_PROOF.pdf 39                                                                         10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         original act—an act with an exclusively domestic focus—that clearly refers to the
         provision of federal benefits outside of the United States, it is insufficient, in our
         view, to outweigh the substantial evidence in the original act indicating that the
         alienage restriction does not apply extraterritorially.
             After the 104th Congress enacted the PRWORA in 1996, the 105th Congress
         added three provisions to title IV that refer to the receipt of federal benefits
         abroad. In each case, however, Congress specified that the provision was simply a
         “clarification” that the alienage restriction does not apply to the receipt of federal
         benefits abroad. These amendments were not a “carve out” to the extraterritorial
         application of the alienage restriction, but, rather, are best understood to have
         removed any doubt that may otherwise have existed regarding the inapplicability
         of the Act to the programs at issue. The first two amendments were adopted in
         1997, when, as part of the Balanced Budget Act of 1997, Congress added two
         additional exceptions to the alienage restriction in title IV. See Pub. L. No. 105-33,
         §§ 5561, 5574, 111 Stat. 251, 638, 642 (codified at 8 U.S.C. § 1611(b)(4); 7
         8 U.S.C. § 1643(b) 8). The House Report accompanying section 1611(b)(4) states
         that “[t]h[is] provision[] clarif[ies] that, despite general restrictions on Federal
         benefits for ‘non-qualified aliens,’ certain benefits—specifically . . . Railroad
         Retirement and Unemployment Insurance—are to remain available to those who
         earned them through work.” H.R. Rep. No. 105-78, at 94 (1997) (emphasis added).
         Similarly, in the House Report, the only report that mentions the exception in
         section 1643(b), the Committee on Ways and Means explained that

                  [t]his provision clarifies that in administering all provisions of Title
                  IV, and especially Sections 401 and 411 relating to benefits for non-
                  qualified aliens, restrictions on public benefits do not apply to earned
                  benefits from work by noncitizens outside the U.S. or by noncitizens
                  who have since left this country and are collecting veteran, pension
                  or other benefits based on their prior work in the U.S.

         H.R. Rep. No. 105-78, at 101 (emphasis added).


             7
               “[The alienage restriction] shall not apply to any benefit payable under the Railroad Retirement
         Act of 1974 [45 U.S.C. §§ 231 et seq.] or the Railroad Unemployment Insurance Act [45 U.S.C. §§ 351
         et seq.] to an alien who is lawfully present in the United States as determined by the Attorney General
         or to an alien residing outside of the United States.”
             8
               “Notwithstanding any other provision of this title, the limitations on eligibility for benefits under
         this title shall not apply to eligibility for benefits of aliens who are not residing, or present, in the
         United States with respect to—
                  “(1) wages, pensions, annuities, and other earned payments to which an alien is enti-
                  tled resulting from employment by, or on behalf of, a Federal, State, or local govern-
                  ment agency . . . ; or
                  “(2) benefits under laws administered by the Secretary of Veterans Affairs.”




                                                            30




227-329 VOL_25_PROOF.pdf 40                                                                                      10/22/12 11:10 AM
                              Effect of Alienage Restriction in PRWORA on Stafford Act Assistance


                The third post-PRWORA change was adopted in 1998, when Congress again
             amended title IV. This time Congress stated even more explicitly its understanding
             that the original Act did not apply extraterritorially and that it was not attempting
             to alter the solely domestic application of the restriction. In the Noncitizen Benefit
             Clarification and Other Technical Amendments Act of 1998, Congress determined
             that the limitation on aliens receiving professional licenses should not apply to
             “the issuance of a professional license to, or the renewal of a professional license
             by, a foreign national not physically present in the United States.” Pub. L. No.
             105-306, § 5(a)(3), 112 Stat. 2926, 2927 (codified at 8 U.S.C. § 1611(c)(2)(C))
             (emphasis added). 9 The legislative history of this amendment indicates that
             Congress understood the PRWORA’s alienage restriction as applying only
             domestically. The House Report states that

                      [t]his provision should not be taken to alter the original intent of
                      Congress that the provisions of the 1996 welfare reform law apply
                      only to citizens and non-citizens physically present in the United
                      States. Despite this intent, several professional societies have com-
                      plained that States are misapplying the 1996 law by restricting access
                      by foreign nationals to professional licenses in the United States.
                      Thus this provision is designed to clear up any confusion on the part
                      of States, without altering the general intent of the welfare reform
                      law and its application solely to individuals physically present in the
                      United States.

             H.R. Rep. No. 105-735, pt. 1, at 11 (1998) (emphasis added). This statement
             makes clear that the 1998 amendment should not be read to create an exception to
             an otherwise extraterritorial application of the alienage restriction.
                The fact that a subsequent Congress added three provisions referring to federal
             benefits abroad does not alter our conclusion that the alienage restriction does not
             apply extraterritorially because Congress noted, when enacting each amendment,
             that the amendment was simply a clarification that the restriction does not apply
             outside of the United States.




                 9
                   In 1997 Congress amended section 1611(c)(2)(A), clarifying that citizens of the FSM and RMI
             working in the United States on a contract, or who need professional or commercial licenses, are not
             subject to the alienage restriction. See Pub. L. No. 105-33, § 5565, 111 Stat. at 639 (codified at 8
             U.S.C. § 1611(c)(2)(A)). This amendment does not bear on the question of extraterritoriality because
             the amendment addresses the applicability of the alienage restriction in the United States, and not in the
             FSM or the RMI. See H.R. Rep. No. 105-78, at 97 (1997) (“this provision clarifies that, in keeping with
             the[] compacts, residents of the freely associated states may enter the U.S. and pursue work by
             qualifying for contracts and professional and commercial licenses that are otherwise restricted to ‘non-
             qualified aliens.’”).




                                                                31




227-329 VOL_25_PROOF.pdf 41                                                                                      10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


                                                    III. Conclusion

             In sum, we conclude that Congress did not intend the alienage restriction in
         title IV of the PRWORA to apply extraterritorially. 10 For this reason, FEMA’s
         provision of Stafford Act assistance in the FSM and RMI would not violate the
         PRWORA.

                                                                    RANDOLPH D. MOSS
                                                                   Assistant Attorney General
                                                                    Office of Legal Counsel




             10
                To the extent any uncertainty endures with respect to our determination that the alienage
         restriction does not apply extraterritorially, we note that this could be resolved by the Secretary of State
         determining that Stafford Act assistance in the FSM and RMI is a program of foreign assistance
         pursuant to 8 U.S.C. § 1643(c). Nonetheless, we believe the better reading of the PRWORA is that the
         alienage restriction does not apply extraterritorially.




                                                             32




227-329 VOL_25_PROOF.pdf 42                                                                                       10/22/12 11:10 AM